Citation Nr: 1509187	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-12 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to May 3, 2013 and 40 percent thereafter for diabetes mellitus type II.

2.  Entitlement to a rating in excess of 10 percent prior to May 3, 2013 and in excess of 20 percent thereafter for right lower extremity peripheral neuropathy.

3.  Entitlement to an evaluation in excess of 10 percent disabling prior to May 3, 2013 and in excess of 20 percent thereafter for left lower extremity peripheral neuropathy.

4.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Veteran's daughter


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The March 2009 rating decision denied entitlement to ratings in excess of 20 percent for diabetes mellitus type II and ratings in excess of 10 percent for peripheral neuropathy of the right and left lower extremities.  During the course of the appeal in a July 2013 RO rating decision, a rating of 40 percent was granted for diabetes mellitus type II, effective May 3, 2013 and ratings of 20 percent were granted for right and left lower extremity peripheral neuropathy, effective May 3, 2013.  

The Veteran testified at a Travel Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in December 2011.  A transcript of the hearing is associated with the claims file.  

The issues were previously remanded by the Board in October 2012 for additional development.  The issues have since returned to the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The Board notes the Veteran submitted a notice of disagreement following the November 2010 rating decision, which in part, denied entitlement to service connection for sleep apnea.  However, the Veteran did not perfect an appeal so this issue is not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required


REMAND

Upon a review of the record, further evidentiary development is required prior to the adjudication of the claims.  

As instructed by the 2012 Board remand, the Veteran was provided VA examinations for diabetes mellitus, diabetic sensory-motor peripheral neuropathy and an eye condition in May 2013.  When a veteran claims that his condition is worse than when originally rated, and the available evidence is insufficiently contemporaneous for an adequate evaluation of his current condition, VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); VAOPGCPREC 11-95 (1995).  The Veteran's representative has submitted updated VA treatment records which suggest a worsening of the Veteran's service connected disabiliites.  For example, an October 20, 2014 VA treatment record indicates an assessment of "severe painful neuropathy" which suggests a worsening of the neuropathy condition since the May 2013 VA examination.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from August 2013 and beyond.  

2. After the above development is completed, schedule the Veteran for an appropriate VA examination, for evaluation of his diabetes mellitus type II and diabetic peripheral neuropathy and to ascertain whether he is unemployable due to his service-connected disabilities.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file.  

The VA examiner must:

(a)  Provide a thorough description of the nature and extent of the Veteran's diabetes mellitus type II and peripheral neuropathy, including the Veteran's report of symptoms and all current manifestations including any evidence of a restriction of activities and frequency of any hospitalizations and/or visists to a diabetic care provider.  

(b)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50% or greater) the Veteran's service-connected disabilities (either individually or in combination with each other) are sufficient to render the Veteran unable to obtain or maintain any form of substantially gainful employment.  

In making this determination, the examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to obtain or maintain substantially gainful employment in light of the severity of his service-connected disabilities (standing alone).

The examiner should reconcile any opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.

4.  Then, after any development deemed necessary is completed, the increased rating claims for diabetes mellitus type II and diabetic peripheral neuropathy of the bilateral lower extremities and TDIU must be readjudicated.  If the benefits remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


